UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
EMPIRE FIRE AND MARINE INSURANCE CO.,

                 Plaintiff,                    MEMORANDUM & ORDER

          - against –                          18-CV-3422 (KAM)(PK)

KELVIN ESTRELLA, JOSE GUEVARA, CESAR
ROJAS, and YOCASTA POLANCO a/k/a
YORASTA POLANCO,

                Defendants.
-------------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiff Empire Fire and Marine Insurance Co.

(“plaintiff” or “Empire”) commenced the instant action against

defendants Kelvin Estrella, (“Estrella”), Jose Guevara,

(“Guevara”), Cesar Rojas, (“Rojas”), and Yocasta Polanco,

(“Polanco” and collectively with the other defendants,

“defendants”) seeking declaratory judgment on its rights under

an insurance policy issued in New York by filing a complaint on

June 12, 2018.   (ECF No. 1, Compl.)   This case arises from a

2015 vehicle accident involving defendants in the Bronx, New

York, in which Estrella, driving a rental car and insured under

a policy issued by plaintiff, crashed into another vehicle,

driven by Polanco and occupied by Rojas and Guevara.    Plaintiff

seeks a judgment absolving it of its contractual duty to

indemnify Estrella under the policy in two underlying New York

state actions brought against Estrella (“Underlying Actions”).
(See Compl. 4-5.)   It sues Rojas, Polanco, and Guevara as

interested parties.

           Before the court is plaintiff’s motion for default

judgment, (ECF No. 15), which the court referred to Magistrate

Judge Kuo for a report and recommendation (“R&R”).   Judge Kuo

issued an R&R on September 13, 2019, recommending the court

grant Empire’s motion in its entirety.   (See ECF No. 33, R&R.)

Plaintiff served the R&R on defendants Estrella and Guevara on

September 16, 2019; defendants Rojas and Polanco, who eventually

appeared through counsel in this action, were served through

counsel via ECF on September 13, 2019.   See Fed. R. Civ. P.

5(b)(E).   No objections were received as of September 30, 2019,

the last day for defendants to file objections.   For the reasons

discussed below, the court adopts Judge Kuo’s R&R in its

entirety and GRANTS Empire’s motion for default judgment.

                            BACKGROUND

           The court assumes familiarity with the facts of the

instant action as set forth thoroughly in Magistrate Judge Kuo’s

R&R.   (See R&R 1-6.)

           Plaintiff filed executed summons as to each defendant

by August 21, 2018, indicating that service of process on each

defendant was complete by August 13, 2018.   (See ECF Nos. 5-6,

8-9, Returned Summonses.)   On September 12, 2018, when no

defendant had appeared or answered, Magistrate Judge Kuo ordered

                                 2
plaintiff to show cause why it had not requested certificates of

default.   (Docket Order dated 9/12/2018.)    On September 20,

2018, plaintiff requested certificates of default for each

defendant, (ECF Nos. 10-11), which requests the Clerk of Court

granted by entering certificates of default as to each

defendant, (ECF Nos. 12-13, Certs. Def.)     On November 1, 2018,

Judge Kuo ordered plaintiff to show cause why it had not moved

for default judgment.   (Docket Order dated 11/01/2018.)

Plaintiff responded to the order by filing a motion for entry of

default judgment against all defendants.     (ECF No. 14, Mot. Def.

J.; ECF No. 15, Coughlin Aff.; ECF No. 16, Rudy Aff.; ECF No.

17. Pl.’s Mem.)

           The court subsequently referred the motion to Judge

Kuo, as discussed above.   Defendants Polanco and Rojas

eventually appeared through counsel on April 18, 2019, (ECF No.

20, Not. Appear.), and moved the court to vacate the

certificates of default against them on May 3, 2019, (ECF No.

23. Mot. Vacate).   The court subsequently referred the motion to

vacate to Judge Kuo on May 7, 2019, (Docket Order dated

05/07/2019), and plaintiffs filed an opposition to the motion on

May 10, 2019, (ECF No. 26, Aff. Opp.).

           Judge Kuo held an inquest on both the motion for

default judgment and the motion to vacate defendants Polanco’s

and Rojas’s default on August 6, 2019.   (See Minute Entry dated

                                 3
August 7, 2019.)    At the hearing, the court denied the motion to

vacate for defendants’ failure to establish or even argue a

meritorious defense, and ordered plaintiff to supplements its

default judgment motion to support the amount-in-controversy

requirement of 28 U.S.C. § 1332.       (See id.; see also ECF No. 29,

Hrg. Tr. 33.)   Appearing defendants, however, were afforded an

opportunity to move for reconsideration if they learned new

facts in an upcoming deposition of Estrella.      Estrella failed to

appear for his deposition, as he did with every previously

scheduled deposition in the Underlying Action, and his

deposition was rescheduled to October 4, 2019, however, and

Rojas and Polanco did not move for reconsideration by the

court’s deadline.   Plaintiff supplemented its motion for default

judgment on September 6, 2019.   (ECF No. 31, Supp. Aff.)

          Based on these submissions, and the inquest hearing,

Judge Kuo recommended the court grant plaintiff’s motion for

default judgment, and that the court enter judgment declaring

plaintiff need not defend or indemnify defendant Estrella in the

Underlying Actions.   (R&R 13, 15-16.)     The R&R notified

plaintiff and defendants of their rights to file written

objections, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule

of Civil Procedure 72(b).   (R&R 16.)     The statutory period for

filing objections has now expired, and no party filled

objections to Judge Kuo’s R&R.

                                   4
            In reviewing a Report and Recommendation, the district

court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate.”      28 U.S.C.

§ 636(b)(1)(C).    Where no objection to the Report and

Recommendation has been filed, the district court “need only

satisfy itself that there is no clear error on the face of the

record.”    Urena v. New York, 160 F. Supp. 2d 606, 609-10

(S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189 (S.D.N.Y. 1985) (citations omitted)).

            As an initial matter, in reviewing the R&R and

deciding the motion for default judgment, the court notes that

venue does not clearly lie in this District.     That is, the

Complaint alleges venue is proper under 28 U.S.C. § 1391 because

all defendants reside in this District and a substantial portion

of the events giving rise to the dispute occurred in this

District.    (Compl. ¶ 16.)   The alleged facts indicate otherwise.

Defendants are alleged to reside, or were served, at addresses

in Bronx County, New York County, Westchester County, or New

Jersey.    (Id. ¶¶ 11-14.)    The dispute, as alleged, arises out of

a vehicle accident occurring in the Bronx, and the Underlying

Actions were brought in Bronx County State Court.     (Id. at 4-5.)

There is nothing in the record that indicates plaintiff or its

agents issued the policy at issue in this District or that

Estrella rented the car he was driving somewhere in this

                                    5
District.    Plaintiff has thus not alleged facts in its Complaint

or argued in its motion for default judgment that indicate venue

lies in this District.

            Nevertheless, defects in venue may be waived, see Fed.

R. Civ. P. 12(b)(3), and are deemed waived when a defendant

defaults after having been “properly served with process by a

court having subject matter jurisdiction.”    Hoffman v. Blaski,

363 U.S. 335, 343 (1960) (“A defendant, properly served with

process by a court having subject matter jurisdiction, waives

venue by failing seasonably to assert it, or even simply by

making default.”); see also Joe Hand Promotions, Inc. v. Elmore,

2013 WL 2352855, at *1 n.2 (E.D.N.Y. May 29, 2013) (entering

default judgment notwithstanding apparent defects in venue and

noting defendants “waived their right to object to improper

venue” by failing to appear or defend); Joseph v. N.Y.C. Dep't

of Corr., No. 10–CV–1265, 2011 WL 1843162, at *2 n.3 (E.D.N.Y.

May 13, 2011) (“[A]lthough it is unclear whether venue is proper

in this district, because Defendants have failed to raise this

argument in their initial papers, they have waived any

objections to improper venue.”).

            Here, defendants have not responded to the Complaint

and have similarly failed to raise any objections to venue in

the Eastern District of New York, including Rojas and Polanco

who eventually appeared through counsel.    Not having done so,

                                   6
defendants have waived their right to object to improper venue.

Moreover, “[a] district court may not dismiss a case sua sponte

for improper venue absent extraordinary circumstances.”   Gomez

v. USAA Fed. Sav. Bank, 171 F.3d 794, 796 (2d Cir. 1999).

           Upon a review of the R&R, and considering that no

party has objected to any of Judge Kuo’s thorough and well-

reasoned recommendations, the court finds no clear error in the

R&R and hereby affirms and adopts the R&R in its entirety as the

opinion of the court.   The court, therefore GRANTS plaintiff’s

motion for default judgment, and declaratory judgment shall

enter absolving plaintiff of its contractual duty to defend and

indemnify Estrella under the policy in connection with the

alleged vehicle accident that gave rise to the Underlying

Actions.

           The Clerk of Court is respectfully requested to enter

judgment in plaintiff’s favor, in accordance with this Order,

and close the case.   Plaintiff shall serve a copy of this

Memorandum & Order, and the judgment, on all defendants by

October 4, 2019, and note service on the docket.   Finally,

counsel for Polanco and Rojas shall certify to the court by




                                 7
October 4, 2019, that they have delivered to their clients this

Memorandum & Order and the judgment in this case.

SO ORDERED.

Dated:   September 30, 2019
         Brooklyn, New York

                                ________ _/s/___ _________
                               KIYO A. MATSUMOTO
                               United States District Judge




                                8
